PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/446,289
Filing Date: 01 March 2017
Appellant(s): Camarasa et al.



__________________
JASON DIMEDIO
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/18/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
1.	Claims 1, 4-7, 10-12, 24, 26, 30, and 34-36 were properly rejected.
(a).	Independent claims 1 and 7 were properly rejected and are rendered obvious by Mungo in view of Kile.
In relation to independent claims 1 and 7, apart from duplicating the claim language and the Office Action’s findings on pages 7–13 of the appeal brief, Appellant’s contentions for claims 1 and 7 consist of three flawed arguments: (1) a mischaracterization of the mapping in the Final Office Action (middle of page 13 of appeal brief); (2) an argument that Kile fails to teach what Mungo already discloses (last paragraph of page 13 of Remarks); and (3) an unsupported conclusory argument about the combinability of the references (pages 14–15 of Remarks).
In response to argument (1) of 1(a), Examiner’s position is that the user interface element seen in FIG. 4 of Kile does not correspond to a root of the hierarchy as Appellant alleges (middle of page 13 of appeal brief). Appellant’s arguments are non-responsive to the Record on appeal, because the Final Office Action never mapped the claimed group selector to the root of Kile’s hierarchy. The rejection should not be reversed on the basis of a finding that the Office never made. Instead, the user element as seen in FIG. 4 of Kile was mapped to the claimed mode selector.
In response to argument (2) of 1(a), Appellant has made no argument concerning the mode selector as disclosed in Kile. Instead, Appellant has argued against the filter display window and user interface elements of Kile as not enabling a user to select groups of assets, and not revealing nor hiding child groups of a selected group of assets (end of page 13 to beginning of page 14 of appeal brief). This argument is unpersuasive because the argued features are features which Kile, the secondary reference, is not relied upon but are features which are sufficiently taught by Mungo, the primary reference. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Even so, while Mungo teaches the argued features, including the filter display window and user interface elements that Appellant improperly holds against Kile using piecemeal analysis, Kile also teaches the argued features to an extent. As such, an overlap of Kile’s teachings were also mapped to show the relevance of Kile with respect to Mungo. The group selector of Kile includes various filters/groups 504, 510, 514, 520, and 528 as seen in FIG. 6 of Kile provided below. The user may select a filter/group to reveal one or more child groups (Kile, FIGS. 5-9 and [0038-0044]), such as the selection of filter/group 520 to reveal child groups.


    PNG
    media_image2.png
    727
    1016
    media_image2.png
    Greyscale

Appellant’s argument regarding the operation of turning on and off the filters (near end of page 15 of appeal brief) as disclosed in Kile is a function pertaining specifically to the mode selector, not the group selector as a whole as argued by Appellant (near end of page 15 of appeal brief). Overall, the argument presented by Appellant is unclear as the mode selector, as claimed in independent claims 1 and 7, does not necessarily affect the group selector. Rather, the mode selector affects information in a status pane (lines 10-12 of claim 1; lines 11-12 of claim 7).
Examiner’s position is that the claimed mode selector acts as a filter for information displayed in the status pane so that information in the status pane reflects only the selected groups when the mode selector is enabled. While Mungo teaches the group selector for assets and a status pane, Kile supplements Mungo by disclosing a mode selector that allows the user to filter information so that information pertaining to only selected groups is displayed as supported in at least paragraph [0028] of Kile. The aspect of “assets” is relied upon by Mungo1.  Mungo in view of Kile discloses all of the claimed limitations, and the Examiner had provided sufficient rationale for the combination. Therefore, the Examiner had provided a prima facie case of obviousness and Appellant’s arguments should be found unpersuasive.
In response to argument (3) of 1(a), in which Appellant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (second paragraph on page 16 of appeal brief), the Examiner respectfully submits that the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Because the rationale that Examiner provided for the combination of Mungo and Kile was, indeed, within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, Examiner respectfully submits that the conclusion of obviousness is supported by a preponderance of the evidence.
In all, Appellant’s arguments fail to show any error in the rejections of independent claims 1 and 7. Examiner respectfully maintains the rejection of independent claims 1 and 7 and their respective dependent claims.

(b).	Dependent claim 34 was properly rejected and is rendered obvious by Mungo in view of Kile.
Appellant argues claim 34 further distinguishes over the applied references as Kile does not disclose anything analogous to the claimed group selector and Kile’s user interface elements are not analogous to the claimed node icons representing the groups (third paragraph page 17 and first paragraph of page 18 of appeal brief).
In response to argument 1(b), Examiner respectfully disagrees. Claim 34 depends on claim 1. Even in the rejection of claim 1, Examiner provided Appellant with Kile’s supplemental teachings for a group selector, including a mode selector. Appellant’s argument that Kile does not disclose anything analogous to the claimed group selector (second to third paragraphs under 1(b) on page 17 of appeal brief and first paragraph of page 18 of appeal brief) is an attempt to distinguish the claimed group selector simply because Kile does not explicitly disclose groups of “assets”. This argument is unpersuasive because the argued feature of “assets” is a feature for which Kile, the secondary reference, is not relied but is a feature which is sufficiently taught by Mungo, the primary reference. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner had mapped the claimed node icons as corresponding to at least the graphical representations of groups/filters, which are indeed analogous to the claimed node icons because the groups/filters, when selected, allow the user to view one or more child groups as required by the claims. For example, the group selector of Kile includes various filters/groups 504, 510, 514, 520, and 528 as seen in FIG. 6. The user may select a filter/group to reveal one or more child groups (Kile, FIGS. 5-9 and [0038-0044]), such as the selection of filter/group 520 to reveal child groups.
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (second paragraph on page 18 of appeal brief), the Examiner respectfully submits that the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner respectfully maintains the conclusion of obviousness.
Therefore, Appellant’s arguments are unpersuasive and Examiner maintains the rejection of dependent claim 34.

2.	Claims 13, 16, 19, 20, and 27 were properly rejected.
In relation to independent claims 13 and 20, Appellant argues that a person having ordinary skill in the art would not have been motivated to combine the system of Raju with the list filtering taught by Toro in the manner claimed by the Final Action (fourth paragraph of page 21 of Remarks).
In response to argument 2, both Raju and Toro teach displaying a status graphic and a status pane, related to the status graphic, to display status information. Raju possesses both the status graphic (Raju, FIG. 20A and [0121]) and status pane (Raju, FIG. 20B and [0121]). Although Raju does not explicitly teach directly selecting a segment in the status graphic to display corresponding information in the status pane, Toro explicitly teaches dividing a status graphic/pie chart into different status segments, each of these segment being selectable so as to display corresponding information related to the selected status in the status pane/filterable list 1304 (Toro, FIGS. 13, 14, [0115], and [0134-0135]).
In response to Appellant's argument that Toro is nonanalogous art, the Examiner respectfully submits that Toro is analogous art because it is at least reasonably pertinent to the particular problem with which Appellant was concerned, if not directly in the same field of endeavor. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Toro is reasonably pertinent to the particular problem with which the Appellant was concerned, because Toro offers solutions for the user to conveniently view status information in a concise manner via both a status graphic and a status pane. Toro supplements Raju to make the status graphic more interactive so that a status pane can display the most relevant information. The content of the status graphic and status pane need not be limited to “assets” specifically for one of ordinary skill in the art to combine the teachings. Raju in view of Toro discloses all of the claimed limitations, and the Examiner had provided sufficient rationale for the combination. Therefore, the Examiner had provided a prima facie case of obviousness and Appellant’s arguments should be found unpersuasive.
Therefore, Appellant’s arguments fail to show error in the rejections of independent claims 13 and 20. Examiner respectfully maintains the rejection of independent claims 13 and 20 and their respective dependent claims.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KENNY NGUYEN/Examiner, Art Unit 2171                                                                                                                                                                                                                                                                                                                                                    
Conferees:

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171                                                                                                                                                                                                        
/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Moreover, the only difference between the claimed “asset” and the information filtered by the prior art is the non-functional content that the claimed asset is meant to communicate to a human reader, independent of the underlying computer system. Such differences are considered printed matter, and the Office does not grant patents for inventions whose only contribution over the prior art consists of printed matter. See MPEP § 2111.05.